Bletcher, J.,
delivered the opinion of the court.
It is conceded by appellee that the service of process in this case will not support a judgment by default; but it is insisted that appellant entered an appearance in the cause, which cures the defect in the service. Doubtless this view of the law is correct; but the trouble is that there is no evidence in the record to show that this particular appellant entered such appearance. The appearance was manifestly entered by the other defendants, sued jointly with appellant; but it is too clear for argument that this appearance cannot affect appellant.

Beversed and remanded.